                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA                    CRIMINAL ACTION


           v.
                                            NO. 17-347-2
ERIC ENGE



                           ORDER TO SURRENDER

        AND NOW, this 10th day of October, 2018, the above-named
defendant having been sentenced to the custody of the Bureau of
Prisons,
        It is ORDERED that the execution of prison sentence is
suspended ur.til     Monday, November 26, 2018      , at which time
defendant is directed to report to      the institution designated by
the Bureau of Prisons no later than 2:00 P.M. to commence serving
said sentence.
        In the alternative, if the defendant is not yet designated
by the Bureau of Prisons, he shall surrender to the United States
~arshal for this district on the date and time stated above.




                                       ~
ACKNOWLEDGEMENT
        I agree to report as directed by the Court in this Order and
understand that if I fail to do so I may be cited for contempt
and if convicted may be punished by imprisonment or fine, or
both.


~ - 2
                                        Defendant
Cr 28   (8/80)
